Citation Nr: 0810415	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO. 07-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to a total rating due to individual 
unemployability caused by service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from March 1985 to October 
1987. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the RO.

In March 2008, the veteran had a video conference with the 
undersigned Veterans Law Judge. The Veterans Law Judge 
granted the veteran's motion to have his case advanced on the 
Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the veteran 
if further action is required.


REMAND

In April 2006, the RO received the veteran's claim that he 
was unemployable due to his service-connected disabilities: 
chondromalacia of the left patella, evaluated as 40 percent 
disabling; left ankle strain, evaluated as 30 percent 
disabling; and a lump on his left iliotibial band, evaluated 
as noncompensable. He reported that as a result of his 
service-connected disabilities, he had lost multiple jobs, 
including those with law enforcement agencies in Bastrop 
County, Texas and Leander, Texas, as well as a loss 
prevention position with Academy Sports in Austin, Texas, and 
an administrative position with Beckett Family Services in 
Rumney, New Hampshire. The impact of his service-connected 
disabilities on those positions, such as the associated 
amount of days missed or the reasons for terminating his 
employment have not been requested from all of those 
employers. 

During his video conference, the veteran also testified that 
approximately every two to three months, he was followed by 
VA for his service-connected disabilities. Records of such 
treatment from May 2005 to June 2007 have not been associated 
with the claim folder. 
In addition to the foregoing, the veteran testified that he 
had applied for VA vocational rehabilitation and education 
benefits. A review of the claims file shows that in May 1988, 
he did, in fact, apply for such benefits. However, his VA 
vocational rehabilitation and education folder has not been 
associated with the claims file.

Finally, the veteran testified that he was going to apply for 
disability benefits from the Social Security Administration. 

In light of the foregoing, additional development of the 
record is warranted prior to further appellate consideration 
by the Board. Accordingly the case is remanded for the 
following actions:

1. Associate the veteran's VA Vocational 
Rehabilitation and Education folder with 
the claims file.

2. Request that the veteran provide the 
names and addresses of all of his 
employers since service. This should 
include, but is not limited to the 
following: the law enforcement agency in 
Bastrop County, Texas, where he was 
employed from October 1993 to April 1995; 
the law enforcement agency in Leander, 
Texas ,where he was employed from April 
1995 to September 1997; and Academy 
Sports in Austin, Texas where he was 
employed from September 1997 to April 
1999. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

3. When the actions in part 2 have been 
completed, contact each of the foregoing 
employers, directly, and request copies 
of the veteran's employment records, 
including, but not limited to, employment 
applications, medical records and the 
reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or changes; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
job retraining; counseling statements; 
customer/client letters; reports of union 
involvement; reports of cessation of 
employment and the reasons, therefore; 
and the receipt of any associated 
severance pay. 

In addition to the former employers noted 
in part 2 above, request such information 
directly from Beckett Family Services, 
1765 Rte. 25, Rumney, New Hampshire 
03266. The veteran was employed by that 
agency from September 2002 to March 2005.

If the present employer/former employers 
do not have such documents, request that 
the employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns. 

For any period that the veteran was self-
employed, request that the veteran 
furnish the names and addresses of people 
who hired him. Then, request a letter 
containing the veteran's employment 
information from the people who hired 
him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked. Also 
request that the veteran provide any such 
information in his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain records of the 
veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

If records of the veteran's employment 
with a private employer are unavailable, 
notify the veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. Request that the Social Security 
Administration furnish records relevant 
to the veteran's application for and/or 
award of Social Security disability 
benefits. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain the veteran's Social 
Security records must continue until it 
is determined that they do not exist or 
that further attempts to obtain them 
would be futile. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

5. Request that the veteran provide the 
name and address of all health care 
providers (VA and non-VA) who have 
treated him for any of his service-
connected disabilities since May 2005. 
Also request that he furnish the dates of 
such treatment. 

Then, request records of that treatment 
directly from each health care provider 
identified. This should include, but is 
not limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records. Also request 
that the veteran provide any such records 
he may have in his possession. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

If the records are in the possession of a 
Federal department or agency, efforts to 
obtain such records must continue until 
it is determined that they do not exist 
or that further attempts to obtain them 
would be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are in the 
possession of a health care provider not 
associated with the Federal government, 
and such records are unavailable, notify 
the veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

6. When the actions in parts 1, 2, 3, 4, 
and 5 have been completed, schedule the 
veteran for a VA social and industrial 
survey to assess his employment history, 
educational background, and day-to-day 
functioning. 

The claims folder, and a copy of this 
remand must be made available to the 
surveyor for review in conjunction with 
the survey, and the surveyor must 
acknowledge receipt and review of such 
materials in any report generated as a 
result of this remand. 

The surveyor must express an opinion, 
with rationale, as to whether the veteran 
is precluded from obtaining/retaining 
substantially gainful employment due 
solely to any or all of his service-
connected disabilities or whether he is 
unable to obtain/retain substantially 
gainful employment due to any non- 
service-connected conditions.

In determining whether an individual is 
unemployable by reason of service- 
connected disabilities, consideration 
must be given to the various types of 
employment, e.g., heavy manual labor, 
light manual labor, or sedentary 
employment. Such consideration must 
include his educational and occupational 
experience. See 38 C.F.R. § 3.341. If 
such determinations are not possible 
without resort to speculation, the 
examiner must so state. 

7. When the actions in parts 1, 2, 3, 4, 
5, and 6 have been completed, schedule 
the veteran for an examination to 
determine the extent of his service-
connected disabilities. All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must respond to the inquiry 
as to whether or not any or all of the 
veteran's service-connected disabilities 
preclude him from obtaining or retaining 
substantially gainful employment. The 
examiner must state the medical basis or 
bases for this opinion. If the examiner 
is unable to so state without resort to 
speculation, he or she should so state. 

8. When the actions requested in parts 1, 
2, 3, 4, 5, 6, and 7 have been completed, 
undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
a TDIU. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


